Citation Nr: 1806810	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-25 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a headache disability, to include as due to an undiagnosed illness under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The case was remanded in April 2015, December 2015 and April 2017 for additional development and has returned to the Board for consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for headaches.  For the reasons detailed below, the Board finds a VA addendum opinion is required prior to adjudication.  

During the appeal period, the Veteran has identified headaches located near his nose, top of head and more recently, in the occipital region of his head.  Neither VA headache examiner from June 2012 or May 2017 with a November 2017 addendum found that the Veteran has a chronic headache disability.  The June 2012 VA examiner identified occasional sinus headaches and included an imaging study reflecting a suspected mild right ethmoidal sinusitis, with no further explanation.  Notably, May 2010 and August 2015 VA examinations appear to attribute the Veteran's report of headaches/sinus headaches to his service-connected allergic rhinitis condition, though this was not expressly stated.  In the most recent May 2017 VA examination, the examiner highlights that the occipital headaches reported were different than those previously of record.  Regardless, in providing the requested opinion pursuant to the April 2017 Board remand, the examiner failed to clarify or indicate whether the Veteran's reported occipital headaches are attributable to an identifiable diagnosis or diagnoses.

Accordingly, the case is REMANDED for the following action:

1.  After efforts to obtain and associate with the file any additional treatment records, provide the claims folder to an appropriate VA examiner to assess etiology of the Veteran's claimed headaches.  An examination is not necessary unless determined to be by the VA examiner.

(a)  For headache symptoms reported at any time during the appeal period (beginning July 2008), to include sinus headaches and those located at his nose, top of head and occipital area of his head: (i) clearly indicate whether the Veteran's headaches are a symptom of another condition, to include his service-connected allergic rhinitis; or (ii) represent a separate, distinct, clinically diagnosable condition manifested by headaches.  

(b)  For any separate and distinct clinically diagnosed disability manifested by headaches, the examiner is asked to opine whether the disability is at least as likely as not (50 percent or greater probability) etiologically related to service, including environmental exposures during service in Southwest Asia during the Persian Gulf War.

(c)  For any headache symptoms not attributable to a known clinical diagnosis, the examiner is asked to indicate whether the Veteran has a diagnosis of any condition that would be considered a chronic disability under 38 C.F.R. § 3.317, which manifested while serving in the Southwest Asia theater of operations or to a degree of 10 percent or more.

(Continued on the next page)
All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Finally, the claim on appeal should be readjudicated.  If any of the benefits sought remain denied, an appropriate supplemental statement of the case should be issued and the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


